DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 9, incorrectly states “the light device is devoid of optical components”, while every lighting device disclosed explicitly includes some optical components. 
Paragraph 49, incorrectly states that field light 210 is “devoid of any lenses” but Figs. 13-14 clearly shown LED 218 includes a lens.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
With respect to claims 7-8, the Applicant has claimed “a light device” comprising “at least one light emitting diode” while also requiring “the light device is devoid of a lens”. It is first noted that every light emitting diode shown in the drawings and as is disclosed in the Specification includes a lens. The Specification does have support for a light device for radiation generation device devoid of specific “condenser lenses”, but there is not support for a light device including at least one light emitting diode devoid of all lenses. In fact, paragraph 49, incorrectly states that field light 210 is “devoid of any lenses” but Figs. 13-14 clearly shown LED 218 includes a lens. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lenchig, JR. (2012/0243666) in view of Nance et al. (9,439,619).
	With respect to claim 1, Lenchig teaches a light device (20) for a radiation generating device (10), comprising: at least one light emitting diode (26) having an illumination axis (Figs. 2-4); at least one optical element (30) having an optical axis (center of 30 in Figs. 2-4); and the illumination axis is offset from the optical axis (Figs. 2-4) [claim 1]; a light device (20) for a radiation generating device (10), comprising: a light assembly that includes an array of light emitting diodes (items 26), an optical assembly (30) having an optical axis (Fig. 2) [claim 3].  
Lenchig does not explicitly teach at least one optical element comprises a reticle (claim 1); the optical assembly includes at least one of the following: a. at least one baffle; b. at least one reticle; and c. at least one projection lens (claim 3). 
As for claim 1, Nance also drawn to light devices (40) for a radiation generating device, teaches at least one optical element comprises a reticle (column 1, lines 11-21 and Fig. 7).
As for claim 3, Nance teaches the optical assembly includes at least one of the following: a. at least one baffle; b. at least one reticle (column 1, lines 11-21 and Fig. 7); and c. at least one projection lens.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to learn the intended use as a reticle of Nance in the light device of Lenchig, since Nance teaches a reticle is a known way for affecting proper alignment (column 1, lines 11-21 and Fig. 7).

As for claim 2, Lenchig teaches wherein the light device is a field light or a range finder (Fig. 4).  
As for claim 4, Lenchig teaches wherein the light device is a field light or a range finder (Fig. 4).  
As for claim 5, Lenchig teaches a light device (20) for a radiation generating device (10), comprising: a light assembly (items 26) that includes a light support (22) that is mounted in the radiation generating device (Figs. 1-4) so as to be moveable between a first use position for providing illumination and a second use position for providing illumination (paragraph 17), a first light emitting diode/light emitting source (first item 26) and a second light emitting diode/second light emitting source (second item 26). The combination of Lenchig’s item 20 and Nance’s item 40 teaches a first light emitting source (Nance’s item 40) mounted on the light support (Fig. 1 of Nance) and a second light emitting diode (Lenchig’s second item 26) mounted on the light support (22) at a position spaced from the first light emitting diode (Fig. 2), wherein the first light emitting source provides illumination (see: “alignment procedure” of Nance; column 4, line 65-column 5, line 10) and the second light emitting diode does not provide illumination when the light support is at the first use position (see: paragraphs 16-17 of Lenchig) and the second light emitting diode provides illumination (see: “operative zone” of Lenchig in paragraph 16-17) and the first light emitting diode does not provide illumination when the light support is at the second use position (see: column 4, line 65-column 5, line 10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to learn the intended use as a reticle of Nance in the light device of Lenchig, since Nance teaches a reticle is a known way for affecting proper alignment (column 1, lines 11-21 and Fig. 7).

As for claim 6, Lenchig teaches wherein the light device is a field light or a range finder (Fig. 4).  

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.
Applicant's arguments with respect to claims 1 and 3 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As for the arguments regarding claim 5, “when” is a statement of intended use and/or other functional language, that does not impose any structural limitations on the claims distinguishable over Lenchig in view of Nance which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Further, the combined light source of Lenchig’s item 20 and Nance’s item 40 teaches using Nance’s item 40 in a first use position (see: “alignment procedure” of Nance; column 4, line 65-column 5, line 10) and using Lenchig’s item 20 in a second use position (see: “operative zone” of Lenchig in paragraph 16-17).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                             8/26/2022